DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/18/2022, Applicant, on 10/14/2022, amended Claims 1-3, 6-10, 13-16, and 19-20, canceled Claim 5, and added Claim 21.  Claims 1-4 and 6-21 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Examiner notes that the rejection remains and is updated in the 101 rejection found below. The amended limitations of a plurality of location coordinated including latitude and longitude coordinates and wherein clause where there is a transmitted notification are at best extra-solution activity which are not practically integrated nor significantly more. 
Arguments regarding 35 USC §103 – Applicant asserts that the amended limitations of the claims are not taught by the references. Examiner disagrees as Applicant has not stated why the references do not teach the limitations, the combination of Christopher, Kumar, Carlson, and Flowers teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to detect entry of a first user into a merchant area by determining that a location of the first user is within a geofence associated with a geographic area of the merchant area, wherein the geofence is defined by a plurality of location coordinates, the plurality of location coordinates including latitude and longitude coordinates, wherein the first user is associated with a first user, wherein the geographic area of the merchant area is associated with a merchant, and wherein the entry of the first user is associated with an entry time (Collecting Information, observation, a Mental Process; Organizing and Tracking Information for Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity); detect a transaction between the first user and the merchant, wherein the transaction is associated with a transaction time (Collecting Information, observation, a Mental Process; Organizing and Tracking Information for Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity); determine, based on detecting the transaction, a duration for the first user at the merchant area based on the entry time and the transaction time (Analyzing the Collected Information, an evaluation, a Mental Process; Organizing and Tracking Information for Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity); perform one or more actions based on the duration of the first user (Transmitting Information, a judgment, a Mental Process; Organizing and Tracking Information for Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity) and transmit, when the duration satisfies a threshold value, a notification to a second user device based on an election by the first user to shar information with the second user device (Transmitting Information, a judgment, a Mental Process; Organizing and Tracking Information for Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing Human Activity, i.e. Managing Customer Interactions and Discounts; a Certain Method of Organizing Human Activity, but for the recitation of generic computer components.  That is, other than reciting a non-transitory computer-readable medium, one or more processors, causing one or more processors to perform the one or more actions, and use of user devices, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Managing Customer Relationships in a store.  For example, determining a duration for a first user in a merchant area based on entry time and transaction time encompasses a supervisor, floor manager, etc. witnessing a customer who enters a store and makes a transaction, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer readable medium, user devices, and one or more processors are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0047]   User device 210 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with providing location data and/or receiving notifications. For example, user device 210 may include a communication and/or computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device.”

	Which states that any general-purpose computer can be used, such as a tablet, smartphone, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the one or more processors, devices, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 8 and 15 contain the identified abstract ideas, with the additional elements of a device with memory and processors which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-7, 9-14, and 16-20 contain the identified abstract ideas, further narrowing them, with the additional element of natural language processing techniques, which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (U.S. Publication No. 2012/024,9325) in view of Kumar (U.S. Publication No. 2019/028,7125) in further view of Carlson (U.S. Publication No. 2010/027,4627) in further view of Flowers (U.S. Publication No. 2017/032,3345).

Regarding Claims 1, 8, and 15, Christopher teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors ([0126] computer medium with [0039] processors, memory, and using devices) to: 
detect entry of a first user device into a merchant area by determining that a location of the first user device is within an area associated with a geographic area of the merchant area ([0080] the system (a device) detects when a mobile device (phone) enters a store/merchant area and sends a message/notification/email of the user using a GPS as in [0040]), 
wherein the first user device is associated with a first user ([0080] as above this mobile device is associated with a user), 
wherein the merchant area is associated with a merchant ([0080] just entered a store which is a merchant area/geographic area associated with a merchant), and 
wherein the entry of the first user device is associated with an entry time ([0047] the system creates a log entry for any event, such as in [0080] where the user enters the store with the device, as in Fig. 4); 
detect a transaction between the first user and the merchant, wherein the transaction is associated with a transaction time ([0100] a transaction is detected/completed during at the checkout area between the user and merchant which is associated with a time at each point as in [0097-100] as well as time spent at the PoS further as in [01017] where the location data is timestamped always); 
determine, based on detecting the transaction, a duration for the first user at the merchant area based on the entry time and the transaction time [0111] time spent at each dot, such as in Fig. 19 where at the PoS device, is tracked by the system, and thus shopping duration from entry as explained above to the exit, and thus transition time is utilized); and 
perform one or more actions based on the duration of the first user ([0080] the system (a device) knows when a mobile device (phone) enters a store and sends a message/notification/email of the user which is done for multiple devices and thus teaches second entry of a second device as in [0062] for multiple users).
Although Christopher teaches detect entry of a first user device into a merchant area by determining that a location of the first user device is within an area associated with a geographic area of the merchant area as above, it does not explicitly state using a geofence wherein the geofence is defined by a plurality of location coordinates.
Kumar teaches transactions of users both past and present as in [0045] and
a geofence with a plurality of location coordinates as in [0148] where a radius is used for geofencing which is a plurality of location coordinates equidistant from a point.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the detection of entry by customers in an area of Christopher with the geofencing of an area of Kumar as they are both analogous art which teach solutions to problems in tracking of customers and targeted marketing/offers, and the combination would lead to an improved system which would improve the accuracy of the projected sales volume through use of the geofence as taught in [0102] of Kumar.
Although Christopher teaches a route and time spent at each data point, where a data point can be any location along a route as in Figs. 16 and 19, showing the Point of Sale, which is a checkout area, from the route where they were shopping, the shopping area, which is associated with a timestamp (transition time) of each data point along the route along the route, as well as the shopping and checkout durations as in Figs. 16 and 19 and reasoned above, it does not explicitly state a transition, or selectively chose actions based on information, and neither does Kumar.
Carlson teaches to determine that a second user is associated with the merchant and the first user, wherein the second user is associated with the first user based on an election by the first user to share information with the second user ([0150] wherein a user selectively shares their information based on the selection of the first user, where the sharing is an action).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of the behavior of users using durations and transactions to determine actions such as discounts for the users of the combination of Christopher and Kumar with the specific time of transactions and selective actions of Carlson as they are all analogous art which teach solutions to tracking users their behavior and their data and the combination would lead to an improved system which would demonstrate savings and improve incentives and rewards for customers and thus improve customer satisfaction as taught in [0206] of Carlson.
Although the combination of Christopher, Kumar, and Carlson teaches use of a geofence above, none of the prior art explicitly teaches this geofence utilizing a plurality of location coordinates such as latitude and longitude.
Flowers teaches a geofence utilizing a plurality of location coordinates such as latitude and longitude as in [0028] for use when a client device passes a boundary.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of a geofence of the combination of Christopher and Kumar with the geofence being defined in latitude and longitude coordinates of Flowers as they are all analogous art which teach solutions to tracking users their behavior and their data and the combination would lead to an improved system which would increase the accuracy of the geofence and thus efficiency of the metrics as taught in [0189] of Flowers.
Examiner notes that Christopher teaches a device with memory and a processor, and a method ([0039] devices are used such as a system, RF transmitter, etc. for the method, [0039] memory is used in the system, [0039] processors are used in the system, and [0126] computer usable medium).
Regarding Claims 2, 9, and 16, Christopher teaches wherein the one or more instructions further cause the one or more processors to: 
determine a second user that is associated with the merchant or the first user (Taught for the same reasons of monitoring as in Claim 1 above where in Fig. 4 users are monitored as they move throughout the merchant area/store as the system monitors location of entity throughout the experience in [0037] and thus are associated with the store/merchant); and 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors (As in Claim 1 above) to: 
transmit a notification to a second user device that relates to providing discount information for the merchant based on the duration ([0119] discount information is based on [0100] time spent in the store, such as shopping duration).
Regarding Claims 3, 10, and 17, Christopher teaches 
determine that a second user is associated with the merchant based on detecting entry of a second user device, associated with the second user, into the merchant area (Taught for the same reasons of monitoring as in Claim 1 above where in Fig. 4 users are monitored as they move throughout the merchant area/store as the system monitors location of entity throughout the experience in [0037]).
Regarding Claims 4, 11, and 18, Christopher teaches to
determine that a second user is associated with the merchant based on a previous transaction of the second user with the merchant (Taught for the same reasons of monitoring as in Claims 1 and 3 above where in Fig. 4 users are monitored as they move throughout the merchant area/store as the system monitors location of entity throughout the experience in [0037]).
Regarding Claims 6, 13, and 19, Christopher teaches determine whether the duration is less/more than an average duration associated with the first user at the merchant ([0100] the average duration/time spent at a location is used along with a threshold as in [0110] of 30 mins or 3 mins); and 
Christopher teaches transmit a notification to a second user device providing information that indicates the location of the first user based on determining that the duration is less than the duration ([0069] a notification is sent to staff for an average time being less than [0110] where it is less than or longer than 30 or 3).
Regarding Claims 7, 14, and 20, Although Christopher teaches notifications sent to devices based upon a threshold as in Claims 1 and 7 above, it does not explicitly state to provide a recommendation.
Kumar teaches for providing a recommendation for the second user ([0089] recommendations of merchants to visit is sent to customers).
Regarding Claim 12, Christopher teaches wherein the transaction comprises a commercial activity for goods or services ([0005] product/good location based on traffic in the area).
Regarding Claim 21, the combination of Christopher, Kumar, and Carlson teaches the transmitting of the notification as in Claim 1 above.
Christopher teaches an item location as in [0005] where a product/good location is transmitted based on traffic in the area.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20190287125 A1
Kumar; Abhay Raj et al.
DETERMINING PRICING INFORMATION FROM MERCHANT DATA
US 20190228455 A1
Kumar; Abhay et al.
DETERMINING ITEM RECOMMENDATIONS FROM MERCHANT DATA
US 20170323345 A1
Flowers; Elizabeth et al.
USING COGNITIVE COMPUTING TO PROVIDE TARGETED OFFERS FOR PREFERRED PRODUCTS TO A USER VIA A MOBILE DEVICE
US 20170193616 A1
MARSHALL; GEMEZ et al.
REAL-TIME PROPERTY-ASSOCIATED COMMUNICATION SYSTEM
US 20140358639 A1
TAKEMOTO; Yuichiro et al.
CUSTOMER CATEGORY ANALYSIS DEVICE, CUSTOMER CATEGORY ANALYSIS SYSTEM AND CUSTOMER CATEGORY ANALYSIS METHOD
US 20140180793 A1
Boal; Steven R.
SYSTEMS AND METHODS FOR RECOMMENDATION OF ELECTRONIC OFFERS
US 20120249325 A1
Christopher; James
SYSTEM AND METHOD FOR TRACKING SHOPPING BEHAVIORS
US 20110106624 A1
BONNER; Brett Bracewell et al.
SYSTEMS OF INFLUENCING SHOPPER'S PRODUCT SELECTION AT THE FIRST MOMENT OF TRUTH BASED UPON A SHOPPER'S LOCATION IN A RETAIL ESTABLISHMENT
US 20100274627 A1
Carlson; Mark
RECEIVING AN ANNOUNCEMENT TRIGGERED BY LOCATION DATA
US 20210019528 A1
Ghadyali; Hamza Mustafa et al.
REAL-TIME SPATIAL AND GROUP MONITORING AND OPTIMIZATION
US 20200184556 A1
Cella; Charles Howard
ADAPTIVE INTELLIGENCE AND SHARED INFRASTRUCTURE LENDING TRANSACTION ENABLEMENT PLATFORM RESPONSIVE TO CROWD SOURCED INFORMATION
US 20200005347 A1
Boal; Steven R.
AUTOMATIC RECOMMENDATION OF DIGITAL OFFERS TO AN OFFER PROVIDER BASED ON HISTORICAL TRANSACTION DATA
US 20190385216 A1
Stawar; Saul et al.
Integration of Customer-Stored Information with Media Enabled Shopping Systems
US 20190095933 A1
Doherty; Kevin Vincent
WIRELESS RETAIL STORE BEHAVIOR AND TRACKING ANALYSIS SYSTEM
US 20180350144 A1
Rathod; Yogesh
Generating, recording, simulating, displaying and sharing user related real world activities, actions, events, participations, transactions, status, experience, expressions, scenes, sharing, interactions with entities and associated plurality types of data in virtual world
US 20170280290 A1
Jones; Nicholaus Adam et al.
System for Tracking Physical Objects
US 20170201779 A1
Publicover; Mark W. et al.
COMPUTERIZED METHOD AND SYSTEM FOR PROVIDING CUSTOMIZED ENTERTAINMENT CONTENT
US 20150073899 A1
Carpenter; Steve et al.
Media Enhanced Shopping Systems with Data Mining Functionalities
US 20140222501 A1
HIRAKAWA; Kunio et al.
CUSTOMER BEHAVIOR ANALYSIS DEVICE, CUSTOMER BEHAVIOR ANALYSIS SYSTEM AND CUSTOMER BEHAVIOR ANALYSIS METHOD
US 20140079282 A1
Marcheselli; Edward A. et al.
System And Method For Detecting, Tracking And Counting Human Objects Of Interest Using A Counting System And A Data Capture Device
US 20130013420 A1
Bamborough; David L. et al.
ELECTRONIC COMMERCE TRANSACTIONS WITHIN A MARKETING SYSTEM THAT MAY CONTAIN A MEMBERSHIP BUYING OPPORTUNITY
US 20120190386 A1
Anderson; Victor Thomas
WIRELESS LOCATION ESTABLISHING DEVICE
US 20120078700 A1
Pugliese, III; Anthony V. et al.
System and Method for Displaying and Selling Goods and Services in a Retail Environment Employing Electronic Shopper Aids
US 20080238615 A1
Carpenter; Steve
MEDIA ENHANCED SHOPPING SYSTEMS WITH ELECTRONIC QUEUING
US 20080237339 A1
Stawar; Saul et al.
INTEGRATION OF CUSTOMER-STORED INFORMATION WITH MEDIA ENABLED SHOPPING SYSTEMS
US 20080231431 A1
Stawar; Saul et al.
CART COORDINATOR/DEPLOYMENT MANAGER
US 20060200378 A1
Sorensen; Herb
Purchase selection behavior analysis system and method
US 7782194 B2
Stawar; Saul et al.
Cart coordinator/deployment manager
US 7762458 B2
Stawar; Saul et al.
Media enabled shopping system user interface
US 7741808 B2
Fowler; Doug et al.
Bi-directional charging/integrated power management unit
US 7714723 B2
Fowler; Doug et al.
RFID dense reader/automatic gain control
US 7679522 B2
Carpenter; Steve
Media enhanced shopping systems with electronic queuing
US 10648823 B2
Bagchi; Anupam
Learning common routes and automatic geofencing in fleet management
US 10264393 B2
Sprogis; Robert
Merchant bidding and rewards on consumer intent
US 10262331 B1
Sharma; Rajeev et al.
Cross-channel in-store shopper behavior analysis
US 10217120 B1
Shin; Joonhwa et al.
Method and system for in-store shopper behavior analysis with multi-modal sensor fusion
US 10163148 B1
Chatterjee; Shuvo et al.
Wireless beacon shopping experience


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/22/2022